Title: General Orders, 1 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Tuesday Septr 1st 1778.
            Parole Kingsbridge—C. Signs Knolton Kelso.
            
          
          A board of Officers will sit this day at Major Allen’s Marqui to settle the rank of
            Captns Fenner and Read of the North Carolina Brigade—Major Allen, two Captains from Nixon’s and a like number from Paterson’s Brigade will
            compose the board.
          Lieutt John Bartley of the 5th Pennsylvania Regt is appointed Adjutant to the same.
          Thomas Dungan Ensign in the 6th Pennsylvania Regt—is appointed Pay-Master in the
              same.
        